Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               RESPONSE TO AMENDMENT

Based on Applicants’ amendment filed on 2/4/2022, see page 2 through page 14, of remark, with respect to amended claims 1-28, have been fully considered but they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made in view of Ma et al (Pub. No.: U.S. 2010/0063992 A1). 
Examiner respectfully wants to point out, that Applicant has substantially amended the claims by removing subject matter previously claimed. The claims as presented now have a different scope from previous claims. with respect to amended claims 1-28.
           Contrary to the applicant’s assertion, as he indicates of allowability with respect to claims 4, 13, 16, and 22, (See previous Office Action). The applicant is respectfully reminded that Claims 4, 13, 16 and 22 as presented now have a different scope from previous claims.
           Examiner respectfully wants to point out, this is a response to proposed amendments that were initiated by the Examiner and telephone interviews with applicant’s representative. Examiner suggested ways to clarify the independent claim or amend the claim that may overcome the prior art of record, but agreement was not reached at this time.


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 20-23 and 26-28 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Ma et al (Pub. No.: U.S. 2010/0063992 A1).   
          Regarding claim 1, Ma discloses A web-based service, comprising: a user interface to enable a user to select one or more neural networks and a sequence of two or more programs (pipeline) to perform any combination of (see page 1, paragraph, [0005] The subject innovation relates to systems and/or methods that facilitate “pipelining stages” associated with a client accessing a portion of an image hosted by a server. A pipe component can employ a pipelined system for image rendering, transmission, and display in order to hide network latency and improve overall rendering performance. The subject innovation can provide an adaptive mechanism for client request combination and/or cancellation. Moreover, the claimed subject matter can implement a pipelined architecture for image rendering between at least one client and the server, wherein such architecture can hide latency for image rendering, transmission, and/or display stages. The pipelined architecture can also reduce the intervals between sequential responses from the server. Furthermore, the rendering pipe component can preprocess imagery and cache imagery on the server in order to accelerate the first-time image rendering. Also page 3, paragraphs, [0027-0028] the pipelined process is designed for network-based server-side 
           training the one or more neural networks, inferencing using the one or more neural networks, (see page 5, paragraphs, [0045-0046] the intelligent component 602 can employ value of information (VOI) computation in order to manage responses and requests between a client and a server. For instance, by utilizing VOI computation, the most ideal and/or appropriate client requests can be identified in order to combine, queue, or cancel such requests appropriately. Moreover, it is to be understood that the intelligent component 602 can provide for reasoning about or infer states of the system, environment, and/or user from a set of observations as captured via events and/or data. “Inference can be employed” to identify a specific context or 

          Regarding claim 2, Ma discloses the web-based service of claim 1, wherein the web-based service further receives the data from an on-premise computing system, prepares the data for the 
           Also page 5, paragraph, [0045] the intelligent component 602 can employ value of information (VOI) computation in order to manage responses and “requests” between a client and a server. For instance, by utilizing VOI computation, the most ideal and/or appropriate client requests can be identified in order to combine, queue, or cancel such requests appropriately. Moreover, it is to be understood that the intelligent component 602 can provide for reasoning about or infer states of the system, environment, and/or user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic that is, the computation of a probability distribution over states of interest based on a consideration of data and events. Inference can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources. Various classification (explicitly and/or 
          Regarding claim 3, Ma discloses the web-based service of claim 2, wherein the data received from the on-premise computing system is to be processed before the data is to be used to train the one or more neural networks (see claim 1, also page 5, paragraph, [0045] the intelligent component 602 can employ value of information (VOI) computation in order to manage responses and “requests” between a client and a server. For instance, by utilizing VOI computation, the most ideal and/or appropriate client requests can be identified in order to combine, queue, or cancel such requests appropriately. Moreover, it is to be understood that the intelligent component 602 can provide for reasoning about or infer states of the system, environment, and/or user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic that is, the computation of a probability distribution over states of interest based on a consideration of data and events. Inference can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources. Various classification (explicitly and/or implicitly “trained”) schemes and/or systems (e.g., support vector machines, neural networks, can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter)).

          Regarding claim 5, Ma discloses the web-based service of claim 4, wherein the data received from the medical imaging device comprises raw medical image data (see page 3, paragraph [0029] on receiving the render request, the server 102 can put the request into a render engine. Requests can be queued in the render engine. Each render engine can corresponds to one graphics card (e.g., a graphics card associated with a device to interact with the portion of the image, etc.). To increase the response speed for first time rendering, images can be preprocessed 
          Regarding claim 7, Ma discloses the web-based service of claim 1, further comprising: implementing a deployment pipeline within a computing system to include the one or more neural networks and the sequence of the two or more programs 9see claim 1, also page 3, paragraph, [0028] requests can be transmitted through the network 106. In one example, the request can be sent out by a web service (e.g., a web service based on REST (Representational State Transfer) protocol, etc.). It is to be appreciated that the request can be any other suitable communication protocol based on TCP/IP. Furthermore, for a pipelined transmission, the client can be able to establish multiple TCP/IP connections to the server 102. Thus in a network with high latency, the requests can be sent out continuously without any stall. Also page 5, paragraph, [0045] the intelligent component 602 can employ value of information (VOI) computation in order to manage responses and requests between a client and a server. For instance, by utilizing VOI computation, the most ideal and/or appropriate client requests can be identified in order to combine, queue, or cancel such requests appropriately. Moreover, it is to be understood that the intelligent component 602 can provide for reasoning about or infer states of the system, environment, and/or user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events. 
           Regarding claim 8, Ma discloses the web-based service of claim 7, wherein, at least one of the two or more programs is hosted remotely from the computing system (page 6, paragraph, [0059] in order to provide additional context for implementing various aspects of the claimed subject matter, FIGS. 9-10 and the following discussion is intended to provide a brief, general description of a suitable computing environment in which the various aspects of the subject innovation may be implemented. For example, a pipe component that utilizes a separate pipeline and processing thread for various stages associated with manipulating an image hosted by a server, as described in the previous figures, can be implemented in such suitable computing environment. While the claimed subject matter has been described above in the general context of computer-executable instructions of a computer program that runs on a local computer and/or remote computer, those skilled in the art will recognize that the subject innovation also may be implemented in combination with other program modules. Generally, program modules include routines, programs, components, data structures, etc., that perform particular tasks and/or implement particular abstract data types).

         Also page 5, paragraph, [0043] a render engine can receive a request from a request queue 502. If the full resolution texture has not been generated, the render engine can first load the preview texture from the disk and use it to do the rendering (e.g., load preview texture 510 and/or render 512). For example, the preview textures can be pre-created from the DICOM files with scaled low resolution (e.g., enabling to fit in limited dimensions with a short load time, etc.). The render engine can also start a thread to compute and generate the data for full resolution texture (e.g., the texture generator 516, the texture generate thread 514). When this texture is generated, subsequent requests can be rendered using it. After the image has been rendered, the image can be compressed (e.g., compress 518) in a thread from the thread pool thread 506, so that the compression and rendering can be performed simultaneously. Finally, page 8, paragraph, [0069] computer 1012 can operate in a networked environment using logical connections to one or more remote computers, such as remote computer(s) 1044. The remote computer(s) 1044 can be a personal computer, a server, a router, a network PC, a workstation, a 
          Regarding claim 12, Ma discloses the web-based service of claim 1, further comprising generating a visualization based at least in part on the data generated by the one or more neural networks, and transmitting display data corresponding to the visualization to a computing system for display by the computing system (see claim 1, also page 3, paragraph, [0026] the pipe component 104 can isolate the rendering process between at least one client 108 and the server 104 (e.g., client and server are pipelined), etc. As discussed, the pipeline stages can include: network transmission, user manipulation, request transmitting, rendering, compression, transmitting rendered image, decompression, and displaying the image. Based at least in part upon the separation of the stages within pipelines and processing threads, the various stages can be processed simultaneously. For example, a rendering request can be communicated in an asynchronous manner (e.g., through multiple TCP/IP connections in a different thread than the user interface (UI) thread, etc.). Each pipeline stage can include a corresponding thread(s) to do 
           Regarding claim 13, Ma discloses the web-based service of claim 12, wherein the computing system comprises an augmented reality (AR) system or a virtual reality (VR) system (see page 2, paragraph, [0021] figures, FIG. 1 illustrates a system 100 that facilitates pipelining stages associated with a client accessing a portion of an image hosted by a server. In general, the imagery on the server 102 can include any suitable imagery of any suitable format. For instance, the imagery can be 2-dimensional (2D) imagery, 3-dimensional (3D) imagery, medical imagery, “virtual reality” system imagery, video game imagery, imagery having a large file or data size, 3D medical image reconstruction, 3D medical image reconstruction in Picture Archiving and Communication System (PACS), etc. In particular, at least one client 108 can manipulate a portion of an image hosted by the server 102 via a network 106). 
           Regarding claim 20, Ma discloses the system of claim 14, wherein the one or more processors are further to use a visualization service, to display the generated data by the one or more neural networks (see claim 1, also page 3, paragraph, [0026] the pipe component 104 can isolate the rendering process between at least one client 108 and the server 104 (e.g., client and server are pipelined), etc. As discussed, the pipeline stages can include: network transmission, user manipulation, request transmitting, rendering, compression, transmitting rendered image, decompression, and displaying the image. Based at least in part upon the separation of the stages within pipelines and processing threads, the various stages can be processed simultaneously. For example, a rendering request can be communicated in an asynchronous manner (e.g., through multiple TCP/IP connections in a different thread than the user interface (UI) thread, etc.). Each 
           Regarding claim 22, Ma discloses the system of claim 21, wherein the remote computing system comprises an augmented reality (AR) or a virtual reality (VR) system (see page 2, paragraph, [0021] figures, FIG. 1 illustrates a system 100 that facilitates pipelining stages associated with a client accessing a portion of an image hosted by a server. In general, the imagery on the server 102 can include any suitable imagery of any suitable format. For instance, the imagery can be 2-dimensional (2D) imagery, 3-dimensional (3D) imagery, medical imagery, “virtual reality” system imagery, video game imagery, imagery having a large file or data size, 3D medical image reconstruction, 3D medical image reconstruction in Picture Archiving and Communication System (PACS), etc. In particular, at least one client 108 can manipulate a portion of an image hosted by the server 102 via a network 106). 
           With regard to claims 10, 14, 21, 23, 26 and 28 the arguments analogous to those presented above for claims 1, 2, 3, 4,  5, 7-9, 11, 12, 13, 20 and 22, are respectively applicable to claims 10, 14, 21, 23, 26 and 28.  
Allowable Subject Matter
Claims 6, 15, 16, 17, 18, 19, 24, 25 and 27, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.       

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.


/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
March 12, 2022